Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1 and 6, the recitation of “Eu content is 4.5 mass % or more and 7.0 mass % or less, a Sr content is 34.0 mass % or more and 42.0 mass % or less, and a Ca content is 0.8 mass % or more and 3.0 mass % or less” in lines 6-8 of claim 1 and “a Eu content is 4.5 mass % or more and 7.0 mass % or less, a Sr content is 34.0 mass % or more and 42.0 mass % or less, and a Ca content is 0.8 mass % or more and 3.0 mass % or less” in lines 10-12 of claim 6 renders the claim as indefinite. It is unclear as to whether the mass% are with relation to the entire red phosphor or the element group M as no other mass % for Al, Si or N are noted. 
	Claims 2-5 and 7-9 are rejected based on dependency upon claims 1 and 6 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S. Publication No. 2017/0137709 A1)
	With respect to claim 1, Matsumoto discloses a red phosphor comprising a main crystal phase having the same crystal structure as a crystal structure of CaAlSiN3, the main crystal phase represented by the general formula MAlSiN3 (see ¶[0028-0033]), wherein M in the general formula represents an element group comprising at least three elements selected from Eu, Sr, Mg, Ca, and Ba, the element group comprising Eu, Sr, and Ca as essentials; and an internal quantum efficiency, as measured when the red phosphor is excited by light having a wavelength of 455 nm, is 71% or more (See ¶[0079]).	Matsumoto fails to explicitly disclose a Eu content is 4.5 mass % or more and 7.0 mass % or less, a Sr content is 34.0 mass % or more and 42.0 mass % or less, and a Ca content is 0.8 mass % or more and 3.0 mass % or less, however does disclose example mass% (See ¶[0033] and Table 1). However based on the disclosure, it appears that these mass% is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the optimal mass% of each element 
	With respect to claim 2, Matsumoto discloses absorbing light in a region of ultraviolet rays to visible light to emit light such that an emission peak wavelength is in a range of 635 nm to 650 nm, and a half-width of an emission spectrum is 80 nm or less (see ¶[0075-0076]).
	With respect to claim 3, Matsumoto discloses wherein M in the general formula represents an element group consisting of Eu, Sr, and Ca (see ¶[0028-0033]).
	With respect to claim 4, Matsumoto discloses a light-emitting member comprising the red phosphor according to claim 1 (see ¶[0020])
	With respect to claim 5, Matsumoto discloses light emitting device comprising the light-emitting member according to claim 4 (see ¶[0019]
	With respect to claim 6, Matsumoto discloses a method for producing a red phosphor comprising a main crystal phase having the same crystal structure as a crystal structure of CaAlSiN3, the main crystal phase represented by the general formula MAlSiN3 (See ¶[0016]), the method comprising: a mixing step of mixing raw materials (See ¶[0123]); and a calcination step of calcining the raw materials after the mixing step, thereby forming the red phosphor, wherein M in the general formula represents an element group comprising at least three elements selected from Eu, Sr, Mg, Ca, and Ba, the element group comprising Eu, Sr, and Ca as essentials (see ¶[0028-0033] and ¶[0125]); and an internal quantum efficiency of the resultant red phosphor, as measured when the red phosphor is excited by light having a wavelength of 455 nm, is 71% or more (See ¶[0079]).

	With respect  to claim 7, Matsumoto discloses wherein the resultant red phosphor absorbs light in a region of ultraviolet rays to visible light to emit light such that an emission peak wavelength is in a range of 635 nm to 650 nm, and a half-width of an emission spectrum is 80 nm or less (see ¶[0075-0076]).
	With respect to claim 8, Matsumoto discloses an annealing treatment step of carrying out annealing and calcination after the calcination step (See ¶[0125]).
	With respect to claim 9, Matsumoto discloses wherein the annealing treatment step is performed under a condition of a temperature of 1100oC. or more and 1650oC. or less and a pressure of 0.65 MPaG or less in an inert gas atmosphere (see ¶[0125-0126]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimura et al. (U.S. Publication No. 2017/0204328 A1) discloses a red phosphor 
Fiedler et al. (U.S. Publication No. 2016/0312118 A1) discloses a red phosphor
Harry et al. (U.S. Publication No. 2014/0167601 A1) discloses a red phosphor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN HAN/Primary Examiner, Art Unit 2818